Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on February 15, 2021.  As directed by the amendment: claims 1, 3-5 and 7 have been amended, claims 8-20 have been cancelled, and claims 21-33 have been added.  Thus, claims 1-7 and 21-33 are presently pending in this application. 
Claim Objections
Claim 29 is objected to because of the following informalities:  claim 29 depends from itself.  For purposes of examination, claim 29 is interpreted to depend from claim 28.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 28-29 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubo, US 2013/0218072 A1.
Regarding claim 1, Kubo discloses an apparatus (powder spraying device, P0008, shown in Figs. 1-3, described in P0029-0030) for delivering a powdered agent into a subject's body, the apparatus comprising: a powder chamber (powder container 
Regarding claim 2, Kubo discloses the apparatus of claim 1, wherein the powder chamber is positioned above the chassis (P0015-0016, gripped as shown in Fig. 1 with powder container above the main body), such that gravity assists movement of the powdered agent out of the powder chamber and into the second passage.  
Regarding claim 3, Kubo discloses the apparatus of claim 1, wherein the first passage, the junction, and the fourth passage are substantially aligned (Fig. 2).  
Regarding claim 4, Kubo discloses the apparatus of claim 1, wherein a central longitudinal axis of the second passage is substantially perpendicular to a central 
Regarding claim 28, Kubo discloses the apparatus of claim 1, further including an agitation mechanism (Kubo, eccentric rotor 31, P0034) coupled to the powder chamber (Fig. 2), wherein the agitation mechanism is configured to agitate the powdered agent stored within the powder chamber to inhibit clogging or packing of the powdered agent within the powder chamber (P0008-0009, only a small amount of powder is left as compared to devices with no vibration).  
Regarding claim 29, Kubo discloses the apparatus of claim 29, wherein the agitation mechanism includes a vibration ring (Kubo, eccentric rotor, P0008) that is configured to oscillate and vibrate the powder chamber (P0008-0009, rotor with center of gravity deviated from a center of rotation to apply vibrations).  
  Regarding claim 33, Kubo discloses an apparatus for delivering a powdered agent into a subject's body (claim limitations are mapped as above for claim 1, unless noted otherwise below), the apparatus comprising: a powder chamber housing the powdered agent; a first passage for receiving pressurized gas from a pressurized gas source; a second passage for receiving the powdered agent from the powder chamber; a third passage for directing the pressurized gas from the first passage into the second passage to fluidize the powdered agent in the second passage, the third passage for directing the pressurized gas towards and into a funnel-shaped portion (guiding channel 23, P0028 and shown in Fig. 2) of the second passage; and a fourth passage for receiving the fluidized powdered agent from the third passage for delivery to the subject's body.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6, 21-27 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo in view of Lee et al. (Lee), US 2017/0296760 A1.
Regarding claim 5, Kubo discloses the apparatus of claim 1.
Kubo does not teach wherein an opening is formed in a wall of the second passage where the third passage meets the second passage.  
However, Lee teaches a dispenser for spraying powder wherein an opening (opening, see annotated Fig. 2 below) is formed in a wall of the second passage where the third passage meets the second passage.  

    PNG
    media_image1.png
    831
    961
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the second and third passages of Kubo with the second and third passages of Lee as a simple substitution of one known container mounting structure having an air movement passage for another to obtain the predictable result of mixing powder flowing out from the container with air movement, as taught by Lee P0056-P0058. 
Regarding claim 6, Kubo in view of Lee teaches the apparatus of claim 5, wherein the second passage includes a tapered region (Lee, tapered region, see annotated Fig. 2 below), and the opening is formed on the tapered region.  

    PNG
    media_image2.png
    831
    961
    media_image2.png
    Greyscale

Regarding claim 21, Kubo in view of Lee teaches the apparatus of claim 6, wherein the second passage includes a first portion having a first width and a second portion having a second width that is smaller than the first width (Lee, see annotated Fig. 2 below).  

    PNG
    media_image3.png
    831
    964
    media_image3.png
    Greyscale

Regarding claim 22, Kubo in view of Lee teaches the apparatus of claim 21, wherein the first width (first width is the diameter of the first portion) is constant along a first length (first length between arrows of first portion of annotated Fig. 2 above) of the first portion, and the second width (second width is the diameter of the second portion) is constant along a second length (second length between arrows of the second portion of annotated Fig. 2 above) of the second portion (Lee, see above annotated Fig. 2 depicting cross sectional views of the first and second portions having constant diameter).  
Regarding claim 23, 
Regarding claim 24, Kubo in view of Lee teaches the apparatus of claim 23, wherein the tapered region has a third width that varies along a length of the tapered region (Lee, see annotated Fig. 2 above).  
Regarding claim 25, Kubo in view of Lee teaches the apparatus of claim 24, wherein the third width is greater along a portion adjacent to the first portion relative to another portion adjacent to the second portion (Lee, see annotated Fig . 2 above).  
Regarding claim 26, Kubo in view of Lee teaches the apparatus of claim 24, wherein the tapered region defines a funnel (Lee, funnel between the first portion and second portion, see annotated Fig. 2 above) that is configured to facilitate outflow of the powdered agent from the second passage to the junction (Lee, P0056). 
Regarding claim 27, Kubo in view of Lee teaches the apparatus of claim 26, wherein the funnel is configured to inhibit clogging or packing of the powdered agent within the second passage (Lee, the funnel is fully capable of inhibiting clogging or packing of the powdered agent within the second passage).  
Regarding claim 30, Kubo discloses an apparatus for delivering a powdered agent into a subject's body (claim limitations are mapped as above for claim 1, unless noted otherwise below), the apparatus comprising: a powder chamber housing the powdered agent; a first passage for receiving pressurized gas from a pressurized gas source; a second passage for receiving the powdered agent from the powder chamber; a third passage in fluid communication with the first passage and the second passage for directing the pressurized gas from the first passage into the second passage to agitate the powdered agent in the second passage; and a fourth passage for receiving 
Kubo does not teach the third passage for directing the pressurized gas towards and into a tapered portion of the second passage.
However, Lee teaches a dispenser for spraying powder wherein the third passage (air inlet 112, P0056-0058) directs the pressurized gas towards and into a tapered portion (tapered region, see annotated Fig. 2 below) of the second passage.

    PNG
    media_image2.png
    831
    961
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the second and third passages of Kubo with the second and third passages of Lee as a simple substitution of one known container mounting structure having an air movement passage for another to obtain the predictable result of mixing powder flowing out from the container with air movement, as taught by Lee P0056-P0058. 
Regarding claim 31, Kubo in view of Lee teaches the apparatus of claim 30, wherein the second passage includes a first portion and a second portion (Lee, see annotated Fig. 2 below), wherein the tapered portion is positioned between the first portion and the second portion (Lee, see annotated Fig. 2 below).  

    PNG
    media_image3.png
    831
    964
    media_image3.png
    Greyscale

Regarding claim 32, Kubo in view of Lee teaches the apparatus of claim 31, wherein the first portion has a first width that is constant, the second portion has a second width that is constant and smaller than the first width, and the tapered portion has a third width that is tapered toward the second portion such that the third width is greater along a portion of the tapered portion adjacent to the first portion relative to another portion adjacent to the second portion (Lee, see annotated Fig. 2 above and claims 22 and 25 above).  
Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Kubo in view of Jones et al. (Jones), US 2009/0013994 A1.
Regarding claim 7, Kubo discloses the apparatus of claim 1.
Kubo does teach wherein an angle of the third passage relative to the second passage causes the second portion of the pressurized gas to be emitted tangentially relative to a wall of the second passage to create a vortex of the pressurized gas and the powdered agent in the second passage.  
However, Jones teaches a powder medicament delivery device and method, P0003, wherein pressurized gas is emitted tangentially to create a vortex of the pressurized gas and the powdered agent, P0067-0068.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the third passage of Kubo relative to the second passage to direct flow along the boundary wall of the second passage for the purpose of causing de-agglomeration and dispersion of the powder, as taught by Jones P0067-0068, to thereby improve dispersion of the powdered medicament. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.A.D./Examiner, Art Unit 3783        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783